

















Monsieur Ernst. J. Teunissen
10, rue Decamps
75016 Paris
France


REMISE EN MAIN PROPRE.




Objet :    Augmentation de votre rémunération fixe à compter du 1er juillet 2012
[Re: Increase in your fixed compensation effective July 1, 2012]

--------------------------------------------------------------------------------



Cher Ernst,


Nous avons le plaisir de vous informer que votre rémunération fixe, telle que
mentionnée à l’article 2.1 de l’avenant du 14 octobre 2011 modifiant votre
contrat de travail en date du 7 décembre 2009, a été assujettie à une
augmentation équivalente à 2% pour un salaire annuel fixe et brute de cent
trente-neuf mile six cent cinquante Euros (139,650.00€) et ce, effectif de
manière rétroactive au 1er juillet 2012. [We are pleased to inform you that your
fixed compensation, pursuant to Article 2.1 of the Amendment dated October 14,
2011 to your Employment Agreement dated December 7, 2009, has been increased by
2% for an annual base salary of €139,650.00 (gross), retroactively effective as
of July 1, 2012.]


Toutes les dispositions de votre contrat de travail en date du 7 décembre 2009
et de son avenant en date du 14 octobre 2011 non modifiées par la présente
demeurent entièrement applicables entre Vistaprint et vous. [Except as
specifically modified by this letter, all other terms and conditions of the
Employment Agreement dated December 7, 2009 and the Amendment thereto dated
October 14, 2011 between Vistaprint and you remain unmodified and in full force
and effect.]




Sincères salutations,




Fait à Paris, en deux exemplaires.










/s/Robert Keane
Robert Keane, CEO





